Citation Nr: 0715934	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1946, and March 1951 to November 1951.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The veteran has since relocated and his claim is now 
in the jurisdiction of the RO in St. Paul, Minnesota.  

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
December 2005, however, he withdrew his hearing request and 
asked that the Board proceed with consideration of his case 
based on the evidence of record.  

In April 2007, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's age.  
In May 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that his prostate cancer is due to 
exposure to ionizing radiation during service.  

The record on appeal indicates that the veteran participated 
in Operation Crossroads, conducted at Bikini Atoll in 1946.  
The RO has denied the veteran's claim of service connection 
for prostate cancer on the basis that an April 2003 radiation 
dose estimate (RDA) from the Defense Threat Reduction Agency 
(DTRA) indicated that the veteran was exposed to a dose of 
0.0 rem.  See Wandel v. West, 11 Vet. App. 200 (1998) 
(holding that if the dose estimate is zero, VA is not 
required to forward the claim to the Under Secretary for 
Benefits).  

In January 2006, however, the DTRA provided a revised 
radiation dose estimate for the veteran showing a mean total 
external gamma dose of 0.1 rem and an upper bound gamma dose 
of 0.1 rem.  The RO has not yet considered this evidence and 
the veteran has not waived his right to initial RO 
consideration of such evidence.  Thus, a remand is necessary.  
See 38 C.F.R. § 20.1304 (2006).  

Moreover, in light of this evidence, additional development 
is required.  Under 38 C.F.R. § 3.311, in all claims in which 
it is established that the veteran had a radiogenic disease, 
such as prostate cancer, within the specified time period and 
was exposed to ionizing radiation, additional development 
prescribed by 38 C.F.R. § 3.311 is necessary, including 
referral to the Under Secretary for Benefits, followed by 
readjudication of the claim.  Thus, this additional 
development should be conducted on remand.  

Finally, the Board notes that although the RO provided the 
veteran with a notification letter regarding his claim of 
service connection for prostate cancer in July 2002, the 
United States Court of Appeals for Veterans Claims has since 
issued a decision holding that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice previously provided to the veteran did not contain 
notice of all five elements of a service connection claim.  
Thus, a corrective letter should be issued on remand.

To ensure that the VA has met its duty to assist the veteran 
in the development of the facts pertinent to the claim and to 
ensure due process, the case is REMANDED for the following 
action:

1.  The veteran should be provided with 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of service connection for prostate 
cancer, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should undertake development 
of the veteran's claim required by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits to 
obtain an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's prostate 
cancer resulted from exposure to ionizing 
radiation during active service.

3.  After conducting any additional 
developed deemed appropriate, the RO 
should readjudicate the veteran's claim 
of service connection for prostate 
cancer, including as due to exposure to 
ionizing radiation.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




